NOTE: This order is nonpreoedential.
United States Court of AppeaIs
for the FederaI Circuit
DANVERS E. LONG,
Petitioner,
V.
SOCIAL SECURITY ADMINISTRATION,
Resp0n,dent.
2010-3108
Petition for review of the Merit Systems Protection
Board in case no. CB7521080019-I-1.
ON MOTION
ORDER
The Socia1 Security Adn1inistration moves without
opposition for a 30-day extension of ti1ne, until Septen1ber
8, 2010, to file its brief
Upon consideration thereof
IT ls 0RDERED THAT:
The motion is granted

LoNo v. ssA 2
FOR THE CoURT
 0 2  /Sl( J3.I`1 HOFba1y
Date J an Horba1y
C1erk
ccc Christopher C. Sharp, Esq. FlLED mn
Elizabeth M. Hosford, Esq. u'SiEEli§To€iiAiPt'?lE%ilsU
820 sav 02 1919
gm u0naALv
cans